DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant's election with traverse of Group I, a compressor, in the reply filed on 01/20/2022 is acknowledged.  Although Applicant never stated they are traversing the Unity of Invention Restriction, Applicant made arguments in their 01/20/2022 reply.  The arguments are based on the ground(s) that Groups I & II share the same technical features, which Applicant believes is “an inner wall of the housing is laser welded with an outer periphery of the first side and/or an outer periphery of the second side of the upper cylinder cover; and wherein an angle between an axis of each of welding spots and the inner wall of the housing is in a range of 0° to 45°”.  This is not found persuasive because this specific limitation was shown to not make a contribution over the prior art in view of Satoru (JP2016094923), in view of Tsuneo (JPS59122786), further in view of Masao (JPS6137389) in the Requirement for Restriction.  Applicant made no attempt to argue against this limitation being taught by the above references.  Since this combination of references clearly teaches the limitation, and Applicant has made no attempt to argue against this, the limitation cannot be considered to be a special technical feature.  As a reminder, the expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The requirement is still deemed proper and is therefore made FINAL.
Claims 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/20/2022.

Claim Objections
Claims 1-7 are objected to because of the following informalities:
Claim 1, Line 4, the phrase “pistons of the cylinder” should read --pistons [[of]] in the cylinder--
Claim 1, Lines 6-8, the limitation “a compressing space formed by an upper cylinder cover, a lower cylinder and the cylinder and the upper cylinder cover and the lower cylinder cover are also used to prop up the crank shaft” should read --a compressing space formed by an upper cylinder cover, a lower cylinder and the cylinder, and wherein the upper cylinder cover and the lower cylinder cover are also used to prop up the crank shaft--
Claim 1, Lines 9-10 16, the limitation “the upper cylinder cover is disposed between the motor and the cylinder and the upper cylinder cover including an through-hole used for holding the crankshaft” should read --the upper cylinder cover is disposed between the motor and the cylinder, and the upper cylinder cover includes a [[an]] through-hole used for holding the crankshaft--
Claim 1, Line 16, the phrase “a range of 0 ° to 45 °” should read --a range of 0° to 45°--, where there is no space between the angle vale and the degree symbol (°)
Claim 2, Line 2, the limitation “wherein an angle between the axis of the welding spot and the housing is in a range of 15 ° to 30 °” should read -- wherein [[an]] the angle between the axis of the welding spot and the housing is in a range of 15° to 30°--, where there is no space between the angle vale and the degree symbol (°)
Claim 3, Line 2, the term “1.5mm” should read --1.5 mm--, where there is a space between the depth value and “mm”
Claim 5 should read --The compressor of claim 1, whereina material of the upper cylinder cover includes gray iron anda material of the housing includes carbon steel.--
Claim 6, Line 5, the term “0.5mm” should read --0.5 mm--, where there is a space between the depth value and “mm”
Claim 6, Line 6, the phrase “greater than -0.5mm” should read --greater than -0.5 mm--, where there is a space between the depth value and “mm”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 1, the limitation “an angle between an axis of each of welding spots and the inner wall of the housing is in a range of 0 ° to 45 °”, in Lines 15-16, is indefinite.  It is not clear if the welding spots defined in the limitation are the same welds created by laser welding the inner wall of the housing to an outer periphery of the first side and/or an outer periphery of the second side of the upper cylinder cover, as described in Lines 13-14, or if the spot welds in the limitation are different welds.  For the purpose of examination, they will be considered the same welds.
As to Claim 3, the limitation “a welding depth of the welding spot is greater than 1.5 mm”, is indefinite.  It is not clear which welding spot of the welding spots defined in Claim 1 is referenced in the limitation.  For the purpose of examination, the limitation will be interpreted as a welding depth of each of the welding spots is greater than 1.5 mm.
As to Claim 4, the limitation “a welding depth of a welding spot of the outer periphery of the first side of the upper cylinder cover and the inner wall of the housing is equal to a welding spot of the outer periphery of the second side of the upper cylinder cover and the inner wall of the housing”, in Lines 5-8, is indefinite.  It is not clear if the welding spots, in Lines 5 & 6, are new welding spots, or two of the welding spots defined in Claim 1.  If the welding spots, in Lines 5 & 6, are two of the welding spots defined in Claim 1, it is not clear which welding spots of the welding spots defined in Claim 1 are referenced in the limitation.  For the purpose of examination, the welding spots, in Lines 5 & 6, will be considered any of the welding spots from the welding spots defined in Claim 1.
As to Claim 6, the limitation “the outer periphery of the upper cylinder cover is slight interference fit with the inner wall of the housing or the outer periphery of the upper cylinder cover is clearance fit with the inner wall of the housing; wherein a unilateral side of the slight interference fit is smaller than 0.5mm and wherein a unilateral side of the clearance fit is greater than -0.5mm” is indefinite.  The first part of the limitation states there is either a slight interference fit between the inner wall of the housing and the outer periphery of the upper cylinder cover OR there is a clearance fit between the inner wall of the housing and the outer periphery of the upper cylinder cover.  Therefore, the first part of the limitation states only one of the options --i.e., interference or clearance fit-- defines the invention.  However, the second part of the limitation states the interference fit IS smaller than 0.5 mm AND the clearance fit IS greater than 0.5 mm --i.e., the limitation claims there is an interference AND a clearance fit.  Since there can only be an interference fit or a clearance fit, but not both at the same time, it is not clear what Applicant is attempting to claim.
Additionally, it is not clear what the term “unilateral side” means.  This is not a well-known term, and Applicant has not described its meaning.  As such, the use of the term makes the limitation indefinite.
For the purpose of examination, the limitation will be interpreted where the dimensions of either fit will only apply if that particular fit is utilized, and the difference between the diameters of each respective element creating the respective fits will 0.5 mm.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Satoru (JP2016094923 - see previously attached translation), in view of Tsuneo (JPS59122786 - see previously attached translation), further in view of Kishikawa (U.S. PGPub 2009/0038150).  
As to Claim 1, Satoru teaches a compressor (201; Figure 7), comprising: a housing (11); a motor (16) and a cylinder (24) disposed in (as shown in Figure 7) the housing (11); a crankshaft (17) used to transmit rotation force (Paragraphs 0023/0027) of the motor (16) to pistons (21) of the cylinder (24) for compressing refrigerant (Paragraphs 0020/0025); a compressing space (40) formed by (as shown in Figure 7) an upper cylinder cover (23), a lower cylinder cover (25) and the cylinder (24) and the upper cylinder cover (23) and the lower cylinder cover (25) are also used to prop up (via 23a, Paragraph 0028; and via 25a, Paragraph 0031) the crank shaft (17); wherein the upper cylinder cover (23) is disposed between (as shown in Figure 7) the motor (16) and the cylinder (24) and the upper cylinder cover (23) including an through-hole (within 23a, Figure 7) used for holding (Paragraph 0028) the crankshaft (17); wherein the upper cylinder cover (23) includes a first side (top of 23, as viewed in Figure 7) facing (as shown in Figure 7) the motor (16) and a second side (bottom of 23, as viewed in Figure 7) facing (as shown in Figure 7) the cylinder (24); wherein an inner wall (11a) of the housing (11) is fixed to an outer periphery (the top edge of 23 in contact with 11a) of the first side (top of 23, as viewed in Figure 7) and/or an outer periphery (the bottom edge of 23 in contact with 11a) of the second side (bottom of 23, as viewed in Figure 7) of the upper cylinder cover (23a).
Satoru is silent on how the inner wall (11a) of the housing (11) is fixed to either the outer periphery (the top edge of 23 in contact with 11a) of the first side (top of 23, as viewed in Figure 7) and/or the outer periphery (the bottom edge of 23 in contact with 11a) of the second side (bottom of 23, as viewed in Figure 7) of the upper cylinder cover (23a), so does not explicitly teach an inner wall of the housing is laser welded with an outer periphery of the first side and / or an outer periphery of the second side of the upper cylinder cover; and wherein an angle between an axis of each of welding spots and the inner wall of the housing is in a range of 0° to 45°.
Tsuneo describes a method of assembling a compressor with similar structure, and teaches an inner wall (the inner surface of housing 12, as shown in Figure 8) of the housing (12) is spot laser welded (Page 3, Lines 105-110, describe irradiating the gap fit between 20/20a/20g and the inner surface of 12; Page 2, Lines 55-58, describes the process of laser welding includes irradiation; when considering Page 3, Lines 105-110, and Page 2, Lines 55-58, one of ordinary skill in the art would conclude the term irradiated in Page 3, Line 8, refers to laser welding; Page 3, Lines 111-112, describes the option to use spot welding) with an outer periphery (the top edge of 20a in contact with 12, as viewed in Figure 8) of the first side (the top of 20a, as viewed in Figure 8) and/or an outer periphery (the bottom edge of 20a in contact with 12, as viewed in Figure 8) of the second side (the bottom of 20a, as viewed in Figure 8) of the upper cylinder cover (20/20a --the translation appears to have mistranslated 20a as 20g on Page 3, Line 106) via spot welding (Page 3, Lines 111-112).
Therefore, it would have be obvious to one of ordinary skill in the art at the time the invention was made to laser weld, as taught by Tsuneo, the peripheral edges of the two sides of the upper cylinder cover to the inner wall of the housing, as taught by Satoru, since the process fixes the cylinder to the housing without any thermal strain shrinkage to the housing (Tsuneo Page 3, Lines 88-90).
Kishikawa describes a method of assembling a compressor with similar structure, and teaches an angle (Θ, Figure 6) between an axis (axially through 72) of each of welding spots (11w) and the inner wall (11s) of the housing (11) is in a range of 0° to 45° (Paragraph 0157 states the angle should be 5° to 20°).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use an angle of 0° to 45 between the inner wall and the laser axis, as taught by Kishikawa, when laser welding the two sides of the upper cylinder cover to the inner wall of the housing, as taught by Satoru, as modified, “a penetration region of the joint portion can be largely ensured with a relatively small amount of heat input (Paragraph 0157)”.
Additionally, it would have been obvious to one of ordinary skill in the art to modify the angle Satoru, as modified, to be between 0° to 45°.  Applicant appears to have placed no criticality on the claimed range, and it has been held “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ 2d 1934 (Fed. Cir. 1990).
As to Claim 2, Satoru, as modified, teaches all the limitations of Claim 1, and continues to teach an angle (Kishikawa Θ, Figure 6) between the axis (axially through Kishikawa 72) of the welding spot (Kishikawa 11w) and the housing (Kishikawa 11) is in a range of 15° to 30° (Kishikawa Paragraph 0157 states the angle should be 5° to 20°).
Additionally, it would have been obvious to one of ordinary skill in the art to modify the angle Satoru, as modified, to be between 15° to 30°.  Applicant appears to have placed no criticality on the claimed range, and it has been held “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ 2d 1934 (Fed. Cir. 1990).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Satoru, in view of Tsuneo, further in view of Kishikawa, further in view of Schildgen (U.S. PGPub 2006/0081569).  
As to Claim 3, Satoru, as modified, teaches each of the limitations of Claim 1, but is silent on the depth of the welding spot, so does not explicitly teach a welding depth of the welding spot is greater than 1.5 mm.
Schildgen describes a method for connecting a fixture to a case (or housing) via welding, and teaches the weld depth (weld penetration depth) is a result effective variable (see MPEP 2144.05(II)(B)) dependent on the thickness of the available material (Paragraph 0043).  Schildgen goes on to state it is desirable to have a welding depth which is as large as possible without damaging the exterior portions.  This will create the strongest weld as possible without causing extraneous damage.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to create a welding depth of at least 1.5 mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980).
As to Claim 4, Satoru, as modified, teaches each of the limitations of Claim 1, and continues to teach the outer periphery (the top edge of Satoru 23 in contact with Satoru 11a) of the first side (top of Satoru 23, as viewed in Satoru Figure 7) and (Tsuneo Figure 8 shows both sides of upper cylinder cover 20a welded to cylinder 12) the outer periphery (the bottom edge of Satoru 23 in contact with Satoru 11a) of the second side (bottom of Satoru 23, as viewed in Satoru Figure 7) of the upper cylinder cover (Satoru 23a) are respectively laser welded (Tsuneo Page 3, Lines 105-110, describe irradiating the gap fit between Tsuneo 20/20a/20g and the inner surface of Tsuneo 12; Tsuneo Page 2, Lines 55-58, describes the process of laser welding includes irradiation; when considering Tsuneo Page 3, Lines 105-110, and Tsuneo Page 2, Lines 55-58, one of ordinary skill in the art would conclude the term irradiated in Page 3, Line 8, refers to laser welding), by multi-point distributed laser welding (Tsuneo Page 3, Lines 111-112), with the inner wall (Satoru 11a) of the housing (Satoru 11); wherein a welding depth (see Tsuneo Figure 8 below) of a welding spot (see Tsuneo Figure 8 below) of the outer periphery (the bottom edge of Satoru 23 in contact with Satoru 11a) of the first side (top of Satoru 23, as viewed in Satoru Figure 7) of the upper cylinder cover (Satoru 23a) and the inner wall (Satoru 11a) of the housing (Satoru 11) is equal to (the depth of the top and bottom welds on Tsuneo 20a in Tsuneo Figure 8 have equal depths into 20a, where the weld depth for each weld would be approximately halfway through the Upper Cylinder Cover) a welding spot (see Tsuneo Figure 8 below) of the outer periphery (the bottom edge of Satoru 23 in contact with Satoru 11a) of the second side (bottom of Satoru 23, as viewed in Satoru Figure 7) of the upper cylinder cover (Satoru 23a) and the inner wall (Satoru 11a) of the housing (Satoru 11).

    PNG
    media_image1.png
    492
    593
    media_image1.png
    Greyscale

Tsuneo Figure 8, Modified by Examiner

It would have been obvious to one of ordinary skill in the art to use equal weld depths to fix the first and second sides of the upper cylinder cover to the housing.  Applicant appears to have placed no criticality on the claimed weld locations or specifications, and it has been held “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ 2d 1934 (Fed. Cir. 1990).
Schildgen describes a method for connecting a fixture to a case (or housing) via welding, and teaches the weld depth (weld penetration depth) is a result effective variable (see MPEP 2144.05(II)(B)) dependent on the thickness of the available material (Paragraph 0043).  Schildgen goes on to state it is desirable to have a welding depth which is as large as possible without damaging the exterior portions.  This will create the strongest weld as possible without causing extraneous damage.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to create equal weld depths to fix the first and second sides of the upper cylinder cover to the housing, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Satoru, in view of Tsuneo, further in view of Kishikawa, further in view of Maeyama (U.S. PGPub 2014/0314606), further in view of Hasegawa (U.S. PGPub 2010/0275638), as evidenced by stainless-structurals.com (see Comparing the Thermal Conductivity of Stainless Steel to other Metals pdf from stainless-structurals.com/blog/comparing-the-thermal-conductivity-of-stainless-steel-to-other-metals/#:~:text=The%20thermal%20conductivity%20of%20carbon,choice%20for%20building%20structural%20components.), as further evidenced by material-properties.org (see What are Thermal Properties of Gray Cast Iron - Definition _ Material Properties pdf from material-properties.org/what-are-thermal-properties-of-gray-cast-iron-definition/#:~:text=A48%20Class%2040-,The%20thermal%20conductivity%20of%20gray%20cast%20iron%20–%20ASTM%20A48%20is,through%20a%20material%20by%20conduction.).  
As to Claim 5, Satoru, as modified, teaches each of the limitations of Claim 1, but is silent on the material makeup of the upper cylinder cover and housing, so does not explicitly teach the material of the upper cylinder cover includes gray iron and the material of the housing includes carbon steel.
Hasegawa describes a similar rotary piston pump and teaches the material of the housing (8) includes carbon steel (Paragraph 0043).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the housing, as taught by Satoru, as modified, from carbon steel, as taught by Hasegawa, since carbon steel is a well-known material.  It also would have been obvious to one of ordinary skill in the art at the time the invention as made to make this modification, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. (1960)
Hasegawa suggests making the upper cylinder cover (54) from a material different than (Paragraph 0043) the material of the housing (8), and teaches the material of the upper cylinder cover should have a higher heat (thermal) conduction than the material of the housing.  However, Hasegawa does not explicitly teach the material of the upper cylinder cover includes gray iron.
Maeyama describes a similar rotary piston pump and teaches the material of the upper cylinder cover (4) includes gray iron (Paragraph 0039).  Of note, carbon steel has a thermal conduction of approximately 45 W/K*m, as evidenced by stainless-structurals.com, and gray iron has a thermal conduction of approximately 53 W/K*m, as evidenced by material-properties.org.  As such, the material of the upper cylinder cover has a higher heat (thermal) conduction than the material of the housing.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the upper cylinder cover, as taught by Satoru, as modified, from gray iron, as taught by Maeyama, since gray iron is a well-known material.  It also would have been obvious to one of ordinary skill in the art at the time the invention as made to make this modification, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. (1960)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Satoru, in view of Tsuneo, further in view of Kishikawa, further in view of Norton (U.S. PGPub 2005/0067828).  
As to Claim 6, Satoru, as modified, teaches each of the limitations of Claim 1, but is silent on the outer periphery of the upper cylinder cover is slight interference fit with the inner wall of the housing or the outer periphery of the upper cylinder cover is clearance fit with the inner wall of the housing; wherein a unilateral side of the slight interference fit is smaller than 0.5mm and wherein a unilateral side of the clearance fit is greater than -0.5mm.
Norton describes a method of laser welding a support 46 within a housing 40, and teaches the outer periphery (106) of the upper cylinder cover (46) is slight interference fit (Paragraph 0073) with the inner wall (76) of the housing (40) or the outer periphery of the upper cylinder cover is clearance fit with the inner wall of the housing (since the first portion of this limitation was taught, the second portion does not need to be taught); wherein a unilateral side of the slight interference fit is smaller than 0.5mm (0.005 mm; Paragraph 0073) and wherein a unilateral side of the clearance fit is greater than -0.5mm (since the first portion of this limitation was taught, the second portion does not need to be taught).  See 112(b) rejection above for clarification on claim interpretation.
Therefore, it would have be obvious to one of ordinary skill in the art at the time the invention was made to use a slight clearance fit of smaller than 0.5 mm, as taught by Norton, between the outer periphery of the upper cylinder cover and the inner wall of the housing, as taught by Satoru, as modified, to keep “the gap small enough for welding with a laser welder (Paragraph 0073)”.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Satoru, in view of Tsuneo, further in view of Kishikawa, further in view of Seok (KR20060087259 - see attached translation).  
As to Claim 7, Satoru, as modified, teaches all the limitations of Claim 1, and Tsuneo appears to teach the welding spots (Tsuneo Page 3, Lines 111-112) are axis symmetrically distributed (see Tsuneo Figure 9 below) on the outer periphery (see Tsuneo Figure 9 below) of the upper cylinder cover (12).  However, Tsuneo does not explicitly teach the thicker lines are weld points.

    PNG
    media_image2.png
    687
    758
    media_image2.png
    Greyscale

Tsuneo Figure 9, Modified by Examiner

Seok describes a method of assembling a compressor with similar structure, and teaches the welding spots (W) are axis symmetrically distributed (as shown in Figures 5/6) on the outer periphery (113) of the upper cylinder cover (1).
Therefore, it would have be obvious to one of ordinary skill in the art at the time the invention was made to distribute the spot welds, as taught by Satoru, as modified, with axial symmetry, as taught by Seok, to help equalize the forces and stress on the weld spots.
Additionally, it would have been an obvious matter of design choice to distribute the spot welds with axial symmetry, since Applicant has not disclosed the spot weld distribution solves any stated problem or is for any particular purpose.  It appears the invention would perform equally well regardless of the distribution of the spot welds.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Park (10,365,021) and Horihata (6,447,274) teach rotary compressor where the compressor is welded to the casing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776. The examiner can normally be reached Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID N BRANDT/            Examiner, Art Unit 3746                                                                                                                                                                                            
/KENNETH J HANSEN/            Primary Examiner, Art Unit 3746